Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. US 2019/0364588.
Claim 1:

receiving a first grant from a network node, wherein the first grant is derived from a first downlink control information for allocating a first set of sidelink data resources
(a base station sends scheduling information A to first UE in an nth subframe, where the scheduling information A may be specifically DCI; and assigns resources for two transmissions on a sidelink to the first UE based on content indicated by the DCI; Lu et al.; Fig. 9; [0170]); 
performing one or more sidelink data transmissions of a first transport block on the first set of sidelink data resources (the two transmissions correspond to a first transmission on a sidelink and a second transmission on the sidelink in the figure.  The first transmission is performed in an (n+4)th subframe, and there is an interval of k subframes between the two transmissions.  In this case, the second transmission is performed in an (n+4+k) th subframe; Lu et al.; Fig. 9; [0170]); 
at least one of receiving or detecting a second sidelink feedback information associated with the one or more sidelink data transmissions of the first transport block from a second device (in an (n+8+k)th subframe, the first UE attempts to receive sidelink feedback information sent by second UE. Lu et al.; Fig. 9; [0170]); 
deriving an uplink resource, wherein the uplink resource is associated with at least one of the first set of sidelink data resources or the first downlink control information (deriving n+12+k; Lu et al.; Fig. 9); and 
transmitting a first feedback information on the uplink resource to the network node, wherein the first feedback information is set based upon the second sidelink  th subframe, the base station attempts to receive UL feedback information from the first UE; Lu et al.; Fig. 9; [0170]; [0009]; [0010]), 
wherein: the first feedback information at least one of indicates a non-positive acknowledgement or indicates sidelink retransmission resources for the first transport block is needed (Lu et al.; Fig. 9; [0170]; [0009]; [0010]); or 
the first feedback information at least one of indicates a positive acknowledgement or indicates sidelink retransmission resources for the first transport block is not needed.
Claim 2:
Lu et al. discloses the uplink resource comprises at least one of a frequency resource or a time-domain resource of the uplink resource (n+12+k; Lu et al.; Fig. 9).
Claim 3:
Lu et al. discloses a time-domain resource of the uplink resource is associated with a sidelink data resource among the first set of sidelink data resources (Lu et al.; Fig. 9; [0170]).
Claim 4:
Lu et al. discloses the time-domain resource of the uplink resource is associated with the sidelink data resource among the first set of sidelink data resources and an indication of the first grant (Lu et al.; Fig. 9; [0170]).
Claim 5:
Lu et al. discloses a time-domain resource of the uplink resource is associated with a downlink resource associated with a downlink control transmission associated with delivery of the first grant from the network node (Lu et al.; Fig. 9; [0170]).

Lu et al. discloses the time-domain resource of the uplink resource is associated with a last sidelink data resource (n+4+k) of the first set of sidelink data resources in a time domain (Lu et al.; Fig. 9; [0170]).
Claim 7:
Lu et al. discloses at least one of: the deriving the uplink resource is based upon a time-domain association between the uplink resource and the last sidelink data resource (Lu et al.; Fig. 9; [0170]); or a transmission time interval (TTI) difference between the uplink resource and the last sidelink data resource is at least one of fixed, configured or specified.
Claim 8:
Lu et al. discloses the deriving the uplink resource comprises deriving an uplink resource index (n+12+k) of the uplink resource based upon a sidelink resource index of the last sidelink data resource ((n+4+k); Lu et al.; Fig. 9; [0170]).
Claim 9:
Lu et al. discloses transmitting a sidelink control information (DCI; Lu et al.; Fig. 9; [0170]) on a sidelink control resource, wherein: 
the sidelink control information at least one of allocates or schedules a sidelink data transmission on a last sidelink data resource (n+4+k) of the first set of sidelink data resources in a time domain; and 
the time-domain resource of the uplink resource is associated with the sidelink control resource associated with delivery of the sidelink control information (Lu et al.; Fig. 9; [0170]).

Lu et al. discloses at least one of: the deriving the uplink resource is based upon a time-domain association between the uplink resource and the sidelink control resource (Lu et al.; Fig. 9; [0170]); or a transmission time interval (TT) difference between the uplink resource and the sidelink control resource is at least one of fixed, configured or specified.
Claim 11:
Lu et al. discloses the deriving the uplink resource comprises deriving an uplink resource index of the uplink resource based upon a sidelink resource index of the sidelink control resource (Lu et al.; Fig. 9; [0170]).
Claim 12:
Lu et al. discloses receiving a second grant (see n+16+k; (Lu et al.; Fig. 9; [0170])), via a second downlink control information (DCI), from the network node if the first feedback information indicates the non-positive acknowledgement, wherein the second grant allocates a second set of sidelink data resources for one or more sidelink data retransmissions of the first transport block  (Lu et al.; Fig. 9; [0170]; [0009]; [0010]); or 
receiving a third grant, via a third downlink control information, from the network node if the first feedback information indicates the positive acknowledgement, wherein the third grant allocates a third set of sidelink data resources for one or more sidelink data transmissions of a second transport block.
Claim 13:

Claim 14:
Lu et al. discloses when the second sidelink feedback information is associated with a positive acknowledgement, the first feedback information indicates at least one of that sidelink retransmission resources are not needed or a second positive acknowledgement (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]; [0150]).
Claim 15:
Lu et al. discloses when the second sidelink feedback information is associated with a non-positive acknowledgement, the first feedback information indicates at least one of that sidelink retransmission resources are needed or a second non-positive acknowledgement (Lu et al.; Fig. 9; [0170]; [0147]).
Claim 16:
Lu et al. discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a first grant from a network node, wherein the first grant is derived from a first downlink control information for allocating a first set of sidelink data resources (a base station sends scheduling information A to first UE in an nth subframe, where the scheduling information A may be specifically DCI; and assigns resources for two 
performing one or more sidelink data transmissions of a first transport block on the first set of sidelink data resources (the two transmissions correspond to a first transmission on a sidelink and a second transmission on the sidelink in the figure.  The first transmission is performed in an (n+4)th subframe, and there is an interval of k subframes between the two transmissions.  In this case, the second transmission is performed in an (n+4+k) th subframe; Lu et al.; Fig. 9; [0170]); 
deriving an uplink resource (deriving n+12+k; Lu et al.; Fig. 9); and 
responsive to one of: 
at least one of receiving or detecting a second sidelink feedback information associated with the one or more sidelink data transmissions of the first transport block from a second device (in an (n+8+k)th subframe, the first UE attempts to receive sidelink feedback information sent by second UE. Lu et al.; Fig. 9; [0170]), wherein the second sidelink feedback information is associated with a non-positive acknowledgement (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]; [0150]); or 
not receiving the second sidelink feedback information associated with the one or more sidelink data transmissions, 
transmitting a first feedback information on the uplink resource to the network node (in an (n+12+k) th subframe, the base station attempts to receive UL feedback information from the first UE; Lu et al.; Fig. 9), wherein the first feedback information indicates at least one of that sidelink retransmission resources for the first transport .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2019/0364588 in view of Sun et al. US 2020/0137769.
Claim 17:
Lu et al. discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a grant from a network node, wherein the grant is derived from a downlink control information for allocating a first sidelink data resource (a base station sends scheduling information A to first UE in an nth subframe, where the scheduling information A may be specifically DCI; and assigns resources for two transmissions on a sidelink to the first UE based on content indicated by the DCI; Lu et al.; Fig. 9; [0170]); 
performing a first sidelink data transmission on the first sidelink data resource (the two transmissions correspond to a first transmission on a sidelink and a second transmission on the sidelink in the figure.  The first transmission is performed in an (n+4)th subframe, and there is an interval of k subframes between the two  th subframe; Lu et al.; Fig. 9; [0170]); 
performing a second sidelink data transmission on the second sidelink data resource (in an (n+20+k)th subframe, the first UE performs a first transmission (corresponding to a third transmission on the sidelink in the figure) during the retransmission on the sidelink; Lu et al.; Fig. 9; [0170]), wherein: 
the first sidelink data transmission on the first sidelink data resource at least one of carries or delivers at least one of a data packet or a transport block (Lu et al.; Fig. 9; [0170]); and 
the second sidelink data transmission on the second sidelink data resource at least one of carries or delivers the same (retransmission) at least one of the data packet or the transport block at least one of carried or delivered by the first sidelink data transmission on the first sidelink data resource (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]).
Furthermore, Lu et al. discloses the base station sends scheduling information B to the first UE in an (n+16+k) th subframe.  The scheduling information B may also be specifically DCI, and the scheduling information B is used to assign a retransmission resource to the first UE (Lu et al.; Fig. 9; [0170]).
Lu et al. fails to teach performing sensing; selecting a second sidelink data resource based upon a sensing result associated with the sensing.
However, Sun et al. discloses if the UE does not receive the DCI, and a service 
feature corresponding to the UE does not include SPS activation, the UE performs terminal autonomous resource selection in a "sensing" manner or a "random" manner 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide terminal autonomous resource selection in a "sensing" manner as taught by Sun et al. if the UE does not receive the DCI in the system of Lu et al. in order to deliver retransmission in case when DCI is not received by the UE.
Claim 19:
Lu et al. and Sun et al. disclose the claimed invention as to claim 17 above.
Furthermore, Lu et al. discloses the first sidelink data transmission is performed in a first data resource pool; and the second sidelink data transmission is performed in the first data resource pool (Lu et al.; [0061]; [0125]; [0126]).
Claim 20:
Lu et al. and Sun et al. disclose the claimed invention as to claim 17 above.
Furthermore, Lu et al. discloses receiving a sidelink feedback information indicative of a non-positive acknowledgement associated with the first sidelink data transmission, wherein the second sidelink data transmission is performed responsive to the sidelink feedback information (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416